Per Curiam.

Petitioner Association of the Bar of the City of New York moves to confirm the report of the Referee.
The respondent was admitted to practice in 1941. Several complaints against respondent were received by the petitioner over a period of1 time. The four charges before the Referee where respondent served no answer and did not appear, involved gross neglect of matters entrusted to respondent by three different clients, as well as misrepresentation to the clients as to Ms activities in these matters. Respondent also failed to file retainer statements on these matters with the Judicial Conference, as required by the rules of this court. The respondent’s gross neglect allowed the clients’ claims to be barred by the Statute of Limitations. The Referee stated that the evidence sustained all of the charges without mitigation or extenuation of any Mnd.
A hearing Was previously held by the Grievance Committee of the Association as to one of these matters in 1970, at which respondent failed to appear. However, he appeared the following week and acknowledged that he had received notice but did not appear because he had no defense to the charge.
Respondent’s default in replying, to these charges shows a lack of responsibility rendering him unfit to continue as a member of the Bar.
Respondent should be disbarred.
Nunez, J. P., Kupeerman, Murphy, Tilzer and Capozzoli, JJ., concur.
Respondent disbarred from practice as an attorney and counselor at law in the State of New York, effective April 15, 1974.